Case 2:20-cr-00005-JRG-RSP Document 96 Filed 02/23/21 Page 1 of 1 PageID #: 262




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §   Case No. 2:20-CR-5-5-JRG-RSP
                                                  §
 DAMARCUS DAMON ARMSTRONG                         §

                 ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                          FINDING DEFENDANT GUILTY

          On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 1 of an

indictment charging defendant with a violation of 18 U.S.C. ' 1956(h), conspiracy to commit

money laundering. Having conducted a proceeding in the form and manner prescribed by FED. R.

CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s guilty plea.

The parties waived their right to file objections to the Findings of Fact and Recommendation. The
      .
Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

          It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed January 29, 2021, are hereby ADOPTED.

          It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 of the indictment in the above-numbered cause.

          So ORDERED and SIGNED this 22nd day of February, 2021.




                                                   ____________________________________
                                                   RODNEY GILSTRAP
                                                   UNITED STATES DISTRICT JUDGE
